Citation Nr: 1741459	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  10-49 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for PTSD, with a rating of 30 percent, and denied entitlement to TDIU.  Jurisdiction is currently with the RO in St. Petersburg, Florida.

In April 2015, the Board remanded the issue for additional development and in a December 2015 rating decision, the RO granted a higher rating of 50 percent for PTSD, effective November 19, 2015. 

In September 2016, the Board granted 50 percent rating prior to November 19, 2015, and remanded the claim for rating in excess of 50 percent from November 19, forward, in order to obtain VA treatment records that were noted by a VA examiner, but not associated with the claims file. 

In an October 2016 rating decision, the RO implemented the Board's grant of increased rating to 50 percent prior to November 19, 2015.  Accordingly, a 50 percent rating is assigned from the date of claim, December 28, 2007.  Also, the RO implemented the award of a total disability rating based on individual unemployability (TDIU) as due to service-connected disabilities, effective December 28, 2007.

The PTSD claim has now been returned to the Board for further appellate review. 


FINDING OF FACT

The Veteran's service-connected PTSD has not resulted in or more nearly approximated occupational and social impairment with deficiencies in most areas.

CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for the Veteran's PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Factual Background

Turning to the evidence, forward, Port Charlotte VA Clinic medical treatment notes from January 2016 indicates that the Veteran missed his December 2015 appointment and that his PTSD medications doses were adjusted since.  The Veteran denied being depressed but was noted to still have "residual anxiety."  The mental health professional noted that the Veteran was alert, casually dressed with good grooming and hygiene.  It was further noted his mood was euthymic and his affect full.  There was no evidence of delusions or psychosis, no suicidal and or homicidal ideation, and judgment and insight were good.  The Veteran underwent a depression screening which was negative after the Veteran answered "not at all" to the questions of whether he had little interest or pleasure in doing things and whether he was feeling down, depressed, or hopeless. 

Additional Port Charlotte VA Clinic progress notes from April 2016 indicate that the Veteran's chief complaint was that he does not get out of the house much.  The Veteran stated that he did not want to accompany his spouse to the mall, but planned to go to a ZZ Top concert, which was rescheduled to October and said "I will make an exception [and leave the house] for that!"  The Veteran denied being depressed and pointed out that his decision to go to a concert but not the mall was "choice driven" and not related to depression.  His sleep was noted to be sporadic, when some nights he sleeps 3 to 4 hours while some night he does not sleep at all.  The mental health professional noted that the Veteran's mood was euthymic with mobile affect, and that he had no suicidal or homicidal ideation, and there was no evidence of mania or psychosis.  His judgment and insight were "fair." 

In July 2016, Port Charlotte VA Clinic progress notes indicate that the Veteran called and asked to speak with his mental health professional.  The intake personnel noted that the Veteran sounded "sad."  The mental health professional called the Veteran back immediately and he reported worsening of his PTSD symptoms.  Specifically, the Veteran indicated that he had poor/horrible sleep, combat related nightmares, ineffective psychiatric medications, worsening of depression and anxiety, and stated that "it is coming to an end."  When asked about hurting self/suicidal feelings, the Veteran reported ongoing suicidal ideations, and upon further questioning, the Veteran confirmed he was currently suicidal and rated his feelings to hurt himself as "8/10."  He further indicated that he had plenty of weapons, but he will not kill himself because "his spouse will not be able to collect insurance and other benefits," but would prefer to do "something natural such as drowning, or accident."  The mental health professional asked the Veteran to come to the clinic to which he asked "now, you want me to come in" and when told "absolutely," it was noted that he asked his spouse to take him and hung up.   

Upon arrival at the Clinic, the Veteran was noted to endorse sadness, hopelessness, anergy, amotivation, and poor concentration.  The Veteran endorsed passive suicidal ideation but again noted that he will not shoot himself because then his spouse will not get benefits.  He further reported problems sleeping, nightmares, and recollection of combat experiences worsening.  There were no symptoms of mania or psychosis.  The Veteran admitted to having guns at home but stated "they do not interest me I haven't shot a gun since I left Vietnam."  Nevertheless, the mental health professional encouraged his spouse to secure the weapons or remove them from the home.  The Veteran's medication dosage was adjusted. 

The following day, it was noted that the Veteran was calm, cooperative, coherent, and appropriate and denied suicidal or homicidal ideation.  The Veteran underwent a suicidal risk screen and answered "no" to both questions of whether he felt hopeless about the present/future and whether he now or recently had thoughts about taking his own life.  The Veteran stated that he felt better to be able to see his provider and noted that his psychiatric medications are no effective.  The Veteran was asked to come to routine mental health appointments at the VA or call the VA suicide lifeline if he feels the need to.  

In August 2016, Port Charlotte VA Clinic progress notes indicate that the Veteran reported that he takes his psychiatric medications regularly but his spouse noted that she has to remind him to take it.  Despite the increase in dosage the Veteran reported that his depression including anergy, amotivation, and isolative behaviors and poor memory and concentration continues.  Additionally, it was noted that his sleep remains poor and he experiences racing thoughts with decreased need for sleep.  No symptoms of psychosis were found, and the Veteran denied current suicidal ideation, but they did not remove the guns from their home.  The Veteran's spouse said that they had nowhere to take the guns to and when the mental health professional suggested placing them in a "gun safe," the Veteran stated "I have no interest in the guns, I am not going to kill myself."  The mental health professional noted that the Veteran was casually dressed with average grooming and hygiene, and had depressed mood with congruent affect with fair judgment and insight. 

In an additional appointment later that month, the Veteran reported that he had "bad thoughts" and his spouse attributed the worsening of his depression to the fact that he had to put down his 16 years old dog that slept with him every night for the past 16 years.  The Veteran reported panic attacks for many years, which have been occurring almost every morning causing him to wake up anxious and ruminative.  The mental health professional noted the Veteran's mood was anxious, dysphoric, and affect was congruent with mood.  Short term memory deficits were noted such as "can't remember where I put down my coffee."  The Veteran's dress was casual and clean and his hygiene and grooming were "apparently adequately maintained."  Insight and judgment were adequate, and manic/hypomanic symptoms, psychotic symptoms, hallucinations, delusions or formal thought disorder were not present.  It was further noted that suicidal/homicidal ideation, plan or lethal intent were not present and the Veteran's imminent suicide risk was indicated as "low."  

In additional progress notes from the end of August 2016, the Veteran reported that his mood was "ok" and that the worse part was not being able to sleep.  The Veteran denied a current history of several days without sleep, with risk taking behavior like compulsive activities, but stated that he has thoughts that jump from topic to topic.  He reported no depression, and was very excited about a trip to Aruba with his wife.  The Veteran further denied hopelessness, guilt, poor concentration, anhedonia, paranoia, and suicidal or homicidal ideation.  A September 2016 note indicates that the Veteran did not appear for his scheduled appointment with a psychologist that month. 

In October 2016, additional progress notes indicate that the Veteran reported that the adjustment to his psychiatric medications "seems to be leveling out a little bit."  The Veteran described his mood as "pretty good" and noted that his sleep, appetite, and energy were "fair."  He denied hopelessness, guilt, poor concentration, anhedonia, and suicidal or homicidal ideation.  The mental health professional noted that the Veteran had no delusions, and his affect was full and his mood "leveling out" with good judgment and insight.  The Veteran did not appear for his scheduled appointment with the psychologist later in October, 2016.  A phone conversation in November 2016 noted that one of the Veteran's psychiatric medications was discontinued and he was doing "alright without it" for over a week. 

In December 2016, the Veteran called the Clinic and asked to see a psychiatrist as soon as possible.  During the conversation, the Veteran noted that both he and his son have PTSD and that his son wrote a Facebook post about the Veteran being alcoholic and abusing drugs and he denied those accusations stating that he only drinks when he goes out with his wife and only takes pain medication.  The Veteran further noted that his psychiatric medications were not working.  The mental health professional noted that he sounded "upset, not in crisis" and without suicidal and or homicidal ideation voiced.  The Veteran answered "no" to both questions of whether he felt hopeless about the present/future and whether he now or recently had thoughts about taking his own life.  The Veteran reported being depressed and rated his depression as "8/10" with poor sleep.  

Per the mental health professional request, the Veteran came into the Clinic the following day, when he reported "having a lot of trouble" with his medicine.  It was noted that during his last appointment he was stable but after his phone call the day before it appeared that his depression and poor sleep "re-emerged" and likely triggered by an ongoing conflict with his son.  The Veteran reported that his son thinks he abuses his pain medication after breaking four ribs on a cruise, but stated that he did not take Vicodin for over four months.  He stated with regards to his son that "all we do is argue" and said that his stress "making me feel like I am going to have a breakdown."  The Veteran denied suicidal or homicidal ideation.  The mental health professional noted that there was lack of psychosis symptoms, but the Veteran admitted to having racing thoughts.  The Veteran was casually dressed and had depressed mood and congruent affect with good judgment and insight.  A January 2017 progress note reported "no changes." 

In a May 2017 supplemental statement of the case (SSOC), the RO concluded that the available medical records do not warrant a rating in excess of 50 percent. 

Increased Rating - Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is in receipt of a 50 percent rating for PTSD under Diagnostic Code 9411 from December 28, 2007.  A 50 percent rating under such code is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Analysis

On review of all evidence, both lay and medical, the Board finds that the weight of the evidence is against a finding that the Veteran's PTSD picture more closely approximates the criteria for the next- higher 70 percent rating under DC 9411.  

The Veteran has continued to experience panic attacks, depressed mood, anxiety, impairment of short-term memory, chronic sleep impairment, and some periods of isolation; however, these symptoms are specifically contemplated under the criteria for a 50 percent rating. 

Significantly, the evidence does not show that the Veteran's PTSD results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, to warrant the next -higher rating of 70 percent.  In this regard, the Board further notes that the Veteran had one incident when he admitted to have suicidal ideation.  Although the rating schedule does not specify a number of suicidal episodes as a prerequisite for a higher rating, the Board finds that the totality of the evidence shows that the Veteran's one incident of suicidal ideation does not more nearly approximate occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  Specifically, the Board notes that the Veteran denied any suicidal thoughts less than 24 hours after indicating he was suicidal and throughout the period on appeal continued to deny having any suicidal thoughts or the desire to kill himself.  Moreover, despite the presence of depression and one notation of panic attacks every morning (which later seem to have been resolved), the Board finds no evidence that they has been "near-continuous" affecting his ability to function independently and although his wife escorts him regularly to his appointments and reminds him to take his medication, this does not rise to the level of inability to function independently.   

Further, the totality of the evidence shows that the Veteran did not assert and the competent medical evidence does not support the presence of symptoms such as illogical speech, obsessional rituals which interfere with routine activities, impaired impulse control, difficulty adapting to stressful circumstances, or neglect of personal appearance and hygiene.  In fact, throughout the period on appeal, the Veteran's hygiene, judgment, and insight were noted to be good.  In addition, despite his reports of having arguments with his son, the Veteran's relationship with his wife seems to be good, as he indicated a few times that they go out and noted being excited to go with her on a cruise to Aruba.  In addition, as aforementioned, the Veteran noted that his choice of not leaving the house at times was not a result of his PTSD, but rather based on his preference; ie., not going to the mall but going to a concert. 

In summary, the weight of the evidence does not support the criteria for a rating higher than 50 percent, and as such, the claim must be denied.  The preponderance of the evidence is against an increased rating for PTSD and as such, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Finally, the Board notes that neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial rating in excess of 50 percent for PTSD is denied. 


____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


